Citation Nr: 0932337	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back pain with limitation of motion from the period prior 
to July 25, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back pain with limitation of motion on or after July 25, 
2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1970 to 
August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in May 2007.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.

During the pendency of the appeal, the RO issued a rating 
decision dated in April 2009, which granted an increased 
evaluation of 40 percent disability evaluation for low back 
pain with limitation of motion and left lower extremity 
radiculopathy effective from July 25, 2008.  Applicable law 
mandates that when a veteran seeks an increased evaluation, 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  Because the 40 percent disability evaluation 
does not represent the maximum rating available for the 
Veteran's spine disability, the issue remains in appellate 
status.


FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to July 25, 2008, the Veteran's low back pain was 
not productive of severe limitation of motion; a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced 
motion; severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; forward flexion of the 
thoracolumbar spine 30 degrees or less; favorable ankylosis 
of the entire thoracolumbar spine; or, total duration of at 
least four weeks but less than six weeks during the past 12 
months.  

3.  On or after July 25, 2008, the Veteran's low back pain 
with limitation of motion and left lower extremity 
radiculopathy has not been shown to be productive of 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back pain with limitation of motion for the period 
prior to July 25, 2008, have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243, 5292, 
5293, 5295 (2001- 2008).

2. The criteria for an evaluation in excess of 40 percent for 
low back pain with limitation of motion and left lower 
extremity radiculopathy on or after July 25, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the RO did provide the appellant with notice in 
February 2003, prior to the initial decision on the claim in 
May 2003, as well as in May 2007 and August 2008.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claim for an increased 
evaluation.  Specifically, the February 2003 letter indicated 
that the evidence must show an increase in the severity of 
his current physical or mental disability.  It was noted that 
this could be shown by medical evidence or by other evidence 
showing that he had an increase in persistent or recurrent 
symptoms of the disability.  The February 2003 letter 
indicated that VA would obtain any VA medical records or 
other medical treatment records that he identified and noted 
that he could submit his own statements or statements from 
other people describing his disability symptoms.  Similarly, 
the May 2007 and August 2008 letters stated, "To establish 
entitlement to an increased evaluation for you service-
connected disability, the evidence must show that your 
service-connected disability has gotten worse."  The May 
2007 and August 2008 letters noted that the Veteran could 
submit evidence showing that his service-connected disorder 
had increased in severity.  Those letters explained that such 
evidence could be a statement from a physician or statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The August 2008 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim and instructed him to provide any evidence 
that he may have pertaining to his claim.  As such, the 
notice letters in this case did indicate that the Veteran 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the Veteran is 
currently assigned a 20 percent disability evaluation prior 
to July 25, 2008, and a 40 percent disability effective from 
July 25, 2008, for the disability on appeal pursuant to 
38 C.F.R. §§ 4.71a, Diagnostic Code 5237.  The Board does 
acknowledge that the notice letters did not specifically 
provide the rating criteria.  However, the Board also notes 
that the February 2004 statement of the case (SOC) did later 
notify the Veteran of the pertinent rating criteria, 
including Diagnostic Codes 5292, 5293, 5295, and 5237.  
Following the issuance of the SOC, the RO readjudicated the 
Veteran's claim for an increased evaluation in an April 2009 
supplemental statement of the case (SSOC).  Thus, VA cured 
any defect in the notice before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  As such, 
the Board finds that the Veteran was provided adequate notice 
of the applicable rating criteria.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the May 2007 and August 2008 letters 
indicated that disability rating can be changed when there 
are changes in the condition.  The letters stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.   It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
May 2007 and August 2008 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
February 2003 letter noted that VA would obtain any VA 
medical records other medical treatment records he identified 
and stated that he could submit his own statements or 
statements from other people describing his disability 
symptoms.  Additionally, the May 2007 and August 2008 letters 
indicated that the evidence could be a statement from a 
physician containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examinations and test.  It was also noted that he could 
submit statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner his disability had worsened and that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The May 2007 and 
August 2008 letters further listed examples of evidence, 
which included information about on-going treatment, Social 
Security Administration determinations, statements from 
employers, and lay statements from people who have witnessed 
how the disability symptoms affect him.

Based on the foregoing, the Board finds that the February 
2003, May 2007, and August 2008 letters informed the Veteran 
of the information and evidence necessary to substantiate his 
claim for an increased evaluation and satisfied the 
additional notice requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Moreover, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the February 2003, May 2007, and 
August 2008 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2003 and August 2008 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The February 2003 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the February 2003 letter stated that it 
was still his responsibility to support his claim with 
appropriate evidence, and the August 2008 letter informed the 
Veteran that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2007 and August 2008 letters informed the 
Veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  After the notice was 
provided, the claim was readjudicated in an April 2009 SSOC.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating the claim and 
notifying claimant of such readjudication in the statement of 
the case).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  The 
Veteran was also afforded VA examinations in March 2003 and 
July 2008, and he was provided the opportunity to testify at 
a hearing before the Board, but later withdrew his hearing 
for such a hearing.  VA has further assisted the Veteran and 
his representative throughout the course of this appeal by 
providing them a SOC and a SSOC, which informed them of the 
laws and regulations relevant to the Veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran's service-connected spine disability is currently 
assigned a 20 percent disability evaluation prior to July 25, 
2008, and a 40 percent disability evaluation effective from 
July 25, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237.

The Veteran filed his claim for an increased evaluation in 
June 2002.  The Board notes that during the pendency of this 
appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002. VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law. That is, for any date prior to September 
23, 2002 and September 26, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

As previously discussed, the Veteran was notified of these 
regulation changes and of the pertinent rating criteria.  
Thus, the Board's decision to proceed in adjudicating this 
claim does not, therefore, prejudice the Veteran in the 
disposition thereof.  See Bernard, 4 Vet. App. at 393-94.

Under the old regulations, Diagnostic Code 5292 provided for 
ratings based on limitation of motion of the lumbar spine.  A 
20 percent disability evaluation was assigned for moderate 
impairment.  When such limitation of motion was severe, a 40 
percent rating was warranted.  The maximum rating under Code 
5292 was 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Under Diagnostic Code 5295, a 20 percent rating was 
contemplated for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced 
motion.

Under Diagnostic Code 5293, a 20 percent disability 
evaluation was contemplated for moderate intervertebral disc 
disease with recurring attacks.  A 40 percent disability 
evaluation was assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief. 

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 weeks.  A 40 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  The maximum 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months. See 
Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5237 indicates that lumbosacral or cervical strain should be 
evaluated under the General Rating Formula for Disease and 
Injuries to the Spine.  Note 6 further provides that the 
thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is contemplated when there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent disability evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008).  See also 38 C.F.R. § 4.71a, 
Plate V (2008).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2008).


I.  Prior to July 25, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
low back pain with limitation of motion prior to July 25, 
2008.  The medical evidence of record does not show the 
Veteran to have severe limitation of motion of the 
lumbosacral spine.  In fact, the May 2003 VA examination 
found the Veteran to have flexion to 90 degrees before 
feeling any pain, and there are no other medical records 
documenting his range of motion during this time period.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the Veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria, 
such as "moderate" or "severe."  In regard to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees. See 38 C.F.R. § 4.71a, Plate 
V (2008).  As such, the medical evidence of record has not 
demonstrated that the Veteran had severe limitation of motion 
of lumbar spine.  Therefore, the Board finds that the Veteran 
has not met the criteria for an increased evaluation in 
excess of 20 percent under Diagnostic Code 5292.
The Board also notes that the Veteran has not been shown to 
have had a severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Although 
there was a finding of osteoarthritis, the March 2003 VA 
examination found that the Veteran had 90 degrees of forward 
flexion and did not wear a brace.  The other available 
medical evidence dated prior to July 25, 2008, also does not 
document the Veteran as having any of the other 
manifestations.  Therefore, the Board finds that the Veteran 
has not met the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5295.

In addition, the medical evidence of record does not show the 
Veteran to have had severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  In fact, the 
Veteran did not report any history of sciatica at the March 
2003 VA examination, and he was able to perform straight leg 
raises to 30 degrees in both legs.  Additionally, a 
neurological examination at that time did not reveal any 
sensory deficit, and his reflexes were full and brisk.  The 
Veteran did complain of an intermittent dull ache that he 
first notices in the morning, but he stated that that pain 
decreases as the day progresses and that he does not feel the 
pain when he is moving or not thinking about it.  As such, 
the Veteran has not been shown to have met the criteria for 
an evaluation in excess of 20 percent under Diagnostic Code 
5293. 

In addition, the medical evidence does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  As previously noted, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1. In this case, there are no treatment records 
associated with the claims file indicating that the Veteran 
was prescribed bed rest by any physician.  Thus, he does not 
meet the criteria under the revised version of Diagnostic 
Code 5293.

Moreover, when the evidence of record is considered under the 
revised rating schedule that became effective on September 
26, 2003, the Board also finds that an increased evaluation 
is not warranted for the Veteran's low back pain with 
limitation of motion.  As previously noted, Diagnostic Code 
5237 indicates that lumbosacral or cervical strain should be 
evaluated under the General Rating Formula for Disease and 
Injuries to the Spine.  However, the medical evidence of 
record does not show the Veteran to have forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Indeed, as 
previously noted, the March 2003 VA examination found him to 
have 90 degrees of forward flexion, and there are no range of 
motion findings dated between September 26, 2003, and July 
25, 2008.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint," citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Therefore, the Board finds that the Veteran has not 
met the criteria for an evaluation in excess of 20 percent 
under the revised rating criteria. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his service-connected low back pain with 
limitation of motion.  The medical evidence of record does 
not identify any separate neurological findings or disability 
not already contemplated under the discussed pertinent 
criteria. VA medical records dated in October 2002 did note 
that the Veteran had a long history of urinary frequency, 
urgency, and sensation of incomplete bladder emptying.  
However, he was diagnosed at that time with lower urinary 
tract symptoms with benign prostatic hypertrophy and 
erythematous bladder mucosa.  He subsequently underwent a 
surgical procedure for treatment of that disorder.  As such, 
it does not appear that the Veteran's urinary symptoms are a 
manifestation of his service-connected spine disability.  The 
March 2003 VA examiner also noted that the Veteran did not 
report any history of sciatica, and he denied having any 
bowel or bladder dysfunction.  He was able to perform 
straight leg raises to 30 degrees in both legs, and a 
neurological examination did not reveal any sensory deficit.  
His reflexes were also full and brisk.  In addition, VA 
medical records dated in June 2005 indicated that Veteran was 
seen for back pain and denied having a loss of bladder or 
bowel control, weakness in the leg, numbness and tingling in 
any limb, or changes in bowel movements.  Therefore, the 
Board concludes that the Veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman, 6 
Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
spine disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently 
assigned 20 percent disability evaluation.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's low back pain with 
limitation of motion prior to July 25, 2008.


II.  On or After July 25, 2008

In considering the evidence of record under the revised 
rating schedule that became effective on September 26, 2003, 
the Board concludes that an increased evaluation is not 
warranted for the Veteran's service-connected spine 
disability on or after July 25, 2008.  The medical evidence 
of record does not show that the Veteran has unfavorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
there is no medical evidence diagnosing the Veteran with 
ankylosis of the spine, and there are none of the previously 
mentioned symptoms indicative of unfavorable ankylosis.  In 
fact, the July 2008 VA examination found the Veteran to have 
flexion to 50 degrees, extension to zero degrees, lateral 
flexion to 30 degrees, and lateral rotation to 30 degrees.  
As such, the medical evidence of record does not show his 
spine to be fixed or immobile.  Indeed, the July 2008 VA 
examiner stated that there was no thoracolumbar spine 
ankylosis.  Thus, the Veteran has not been shown to have met 
the criteria for an evaluation in excess of 40 percent for 
his low back pain with limitation of motion and left lower 
extremity radiculopathy on or after July 25, 2008.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his lumbosacral strain.  The Veteran's current 
40 percent disability evaluation already contemplates his 
left lower extremity radiculopathy, and the medical evidence 
of record does not identify any separate neurological 
findings or disability.  Although the Veteran did report 
having urinary incontinence, urinary frequency, and nocturia 
at the July 2008 VA examination, it was also noted that he 
did not need to wear absorbent material, and the examiner 
commented that those symptoms appeared to be related to 
urologic problems with a likely prostatic etiology as opposed 
to being related to his service-connected spine disability.  
The Veteran also indicated that he had erectile dysfunction, 
yet he did not believe himself that it was related to his 
back disorder.   He also denied having fecal incontinence, 
paresthesias, leg or foot weakness, fall, unsteadiness, 
visual dysfunction, and dizziness.  In addition, the examiner 
stated that the there had been no incapacitating episodes 
during the previous 12 months that required medical 
attention.  Therefore, the Board concludes that the Veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
spine disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5237.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Although the Veteran reported having a history of fatigue, 
decreased motion, stiffness, weakness, and pain at the July 
2008 VA examination, the examiner commented that there was no 
additional loss of motion on repetitive use of the joint.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the Veteran's 
low back pain with limitation of motion and left lower 
extremity radiculopathy on or after July 28, 2005.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
spine disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming a RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  In this case, the Board 
notes that the RO did not grant compensation benefits on an 
extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the Board 
does not find the Veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).

The Board does observe that a June 2005 letter from a 
physician indicated that the Veteran was no longer able to 
use particular work equipment due to his back disorder.  The 
Veteran also indicated at the July 2008 VA examiner that he 
missed two weeks of work per year because of his back 
disability and that he had been assigned to light duty 
without any heavy lifting.  However, a high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  Instead, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2004); see also Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In this case, the there is no 
indication that the Veteran is unemployable.  Rather, he has 
reported only being limited to work not involving heavy 
lifting, and he has only missed two weeks of work. 

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected spine disability, as evidenced by his 
current 40 percent disability evaluation, the evidence does 
not show that the those disorders alone preclude gainful 
employment.  The Board would note that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2008).  Based on a review of 
the evidence of record, the Board is of the opinion that the 
disability evaluation assigned to the Veteran's spine 
disorder under the VA Schedule for Rating Disabilities 
accurately reflects the Veteran's overall impairment to his 
earning capacity due to that service-connected disability. 
Therefore, an extraschedular evaluation for the Veteran's 
service-connected low back pain with limitation of motion and 
left lower extremity radiculopathy is not warranted.


ORDER

An evaluation in excess of 20 percent for low back pain with 
limitation of motion prior to July 25, 2008, is denied.

An evaluation in excess of 40 percent for low back pain with 
limitation of motion and left lower extremity radiculopathy 
on or after July 25, 2008, is denied.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


